Case 4:19-cr-10017-KMM Document 49 Entered on FLSD Docket 03/04/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  KEY WEST DIVISION

                          Case No. 4:19-cr-10017-MOORE/SNOW

  UNITED STATES OF AMERICA

  V.

  DONALD HOWARD CONKRIGHT,

         Defendant.
  _______________./
                                        VERDICT FORM

         We, the Jury, unanimously find the Defendant, DONALD HOWARD CONKRIGHT:

  As to Count 1 of the Superseding Indictment:
                                       v·
                            GUILTY--+-('-_        NOT GUILTY _ _

  As to Count 2 of the Superseding Indictment:

                            GUILTY_i__
                                  I ,
                                                  NOT GUILTY _ _

  As to Count 3 of the Superseding Indictment:

                            GUILTY   L            NOT GUILTY _ _

  As to Count 4 of the Superseding Indictment:

                            GUILTY     X          NOT GUILTY - - -

 SO SAY WE ALL.
         Signed and dated at the United States Courthouse, Key West, Florida, this _k/.day of March,
 2020.                                                  ~---_L----J~--~-~~r


                                                           FOREPERSON'S S~TURE
